 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ANGELO YSIDRO TORRES,                     Case No. 5:18-cv-01443 PA (AFM)
12                       Plaintiff,
                                               ORDER ACCEPTING FINDINGS AND
13                                             RECOMMENDATIONS OF UNITED
            v.
14                                             STATES MAGISTRATE JUDGE
     SAMUEL RULE,
15
                         Defendant.
16

17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
19   Recommendation of United States Magistrate Judge. The time for filing Objections
20   to the Report and Recommendation has passed and Objections have not been
21   received.
22         IT THEREFORE IS ORDERED that
23         (1) the Report and Recommendation of the Magistrate Judge is accepted and
24   adopted;
25         (2) plaintiff’s motion for summary judgment is denied;
26         (3) defendant’s motion for summary judgment is granted;
27         (4) all claims against defendant in his official capacity are dismissed; and
28
 1         (5) that judgment be entered dismissing this action without prejudice for lack
 2   of subject matter jurisdiction.
 3

 4   DATED: November 14, 2019
 5

 6
                                           ____________________________________
                                                    PERCY ANDERSON
 7                                           UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
